DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/20; 2/26/21; 9/20/21; 9/30/21; 12/17/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended to read, “a digital subscriber line (DSL) network…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roeland et al. (U.S. Patent Application Publication No. 2015/0312383) and further in view of Choi et al. (WO 2018/004114).

Regarding Claim 1, Roeland et al. teaches A method (Roeland et al. teaches a method of handling Multipath transmission control protocol signaling in a communications network (par [0010])), applied to a proxy device (Roeland et al. teaches a MPTCP proxy (FIG. 2); MPTCP proxy is in the PGW (par [0056]; FIG. 3)), wherein the method comprises: performing identity authentication on a terminal that accesses a first network via a first network access device (Roeland et al. teaches that steps S401 to S411 show attachment to the 3GPP radio access network (par [0055]; FIG. 4); the UE has a PDN connection with the PGW via the 3GPP access network (par [0091], S1014); the UE indicates “MPTCP” in the attach request and that together with the APN, the network could ensure that two PDN connections on different accesses end up at the same PGW (par [0090]), indicating performing identity authentication of the requesting UE), wherein the first network implements communication by using a base station (Roeland et al. teaches that the UE sends an attach request to the eNB (par [0091]; S001 of FIG. 10; FIG. 3)); performing an admission check on the terminal that accesses a second network via a second network access device (Roeland et al. teaches that step S412 typically includes multiple steps such as authentication (par [0055]; FIGS. 4, 10)); and after both the identity authentication and the admission check of the terminal succeed, establishing a first path between the terminal and a service server via the first network, and establishing a second path between the terminal and the service server via the second network (Roeland et al. teaches that the UE has a PDN connection with the PGW via the 3GPP access network (par [0091]; S1014); UE also attaches via the WLAN access network (par [0091]; S1015, FIG. 10)), wherein the first path and the second path are used to perform data transmission between the terminal and the service server (Roeland et al. teaches that the MPTCP data is sent over two access networks, and routed via one MPTCP proxy function (par [0020])).  
	Although teaching that the attach request of the UE is ensured that two PDN connections on different accesses end up at the same PGW as noted above, Roeland et al. does not explicitly teach performing identity authentication on a terminal that accesses a first network via a first network access device. Choi et al. teaches such a limitation. 
	Choi et al. is directed to proxy authentication system and authentication method for providing proxy service.  More specifically, Choi et al. teaches that the proxy-server and the UE generate and share the same Proxy authentication key using the initial setting information that receives the same pre-authentication after the strong pre-authentication with the Proxy-Manager (par 1, page 9 of the translation).  In addition, Choi et al. teaches that the proxy server confirms whether the proxy authentication key is the same as the proxy authentication key itself (par 2, page 10 of the translation).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al. so that the proxy device performs identity authentication on a terminal, as taught by Choi et al.  The modification would have allowed the system to provide proxy service and authentication without degrading performance even when used in a network having a large number of subscribers (see Choi et al., par 3, page 3). 

Regarding Claim 8, the combined teachings of Roeland et al. and Choi et al. teach The method according to claim 1, and further, the references teach wherein the first network is a long term evolution (LTEJ network, and the second network is a digital subscriber line DSL network or a wireless fidelity (Wi-Fi) network (Choi et al. teaches that the first network is a 3G/LTE network and the second network is a WiFi network (FIG. 1)).  The motivation to combine these references is the same as that of claim 1. 


Regarding Claims 10 and 18, Claims 10 and 18 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1 and 8.   Therefore, claims 10 and 18 are also rejected for similar reasons set forth in claims 1 and 8.
	
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roeland et al. (U.S. Patent Application Publication No. 2015/0312383), Choi et al. (WO 2018/004114), and further in view of Mumford et al. (U.S. Patent No. 10,430,607).

Regarding Claim 2, the combined teachings of Roeland et al. and Choi et al. teach The method according to claim 1, and further, the references teach wherein the performing identity authentication on the terminal that accesses the first network via the first network access device comprises: receiving an identity authentication request that carries a first network address and that is sent by the first network access device (Choi et al. teaches that proxy server is connected to LTE base station (FIG. 5); Roeland et al. teaches that the eNB transmits the attach request (FIG. 10)), wherein the first network address is allocated by the first network access device to the terminal (Choi et al. teaches that the terminal request authentication (par 8. Page 2 of translation); proxy server receives packet from eNB (FIG. 5), indicates that the network address of the eNB identifies terminal to proxy server, thus allocated to the terminal); and performing identity authentication on the terminal based on the first network address, to obtain an identity authentication result of the terminal (Choi et al. teaches proxy server performing authentication (par 2, page 10 of the translation)).  
Although teaching that the proxy server receives the authentication request via the network node, the references do not explicitly teach receiving an identity authentication request that carries a first network address and that is sent by the first network access device; and performing identity authentication on the terminal based on the first network address, to obtain an identity authentication result of the terminal.  Mumford et al. teaches such limitations. 
	Mumford et al. is directed to use of AKA methods and procedures for authentication of subscribers without access to SIM credentials.  More specifically, Mumford et al. teaches receiving an identity authentication request that carries a first network address and that is sent by the first network access device (Mumford et al. teaches that the application is being authenticated based upon a variant of a username portion of a Network address identifier include in the authentication request (claim 1)); and performing identity authentication on the terminal based on the first network address, to obtain an identity authentication result of the terminal (Mumford et al. teaches that the authentication is based upon a variant of a username portion of a network address identifier included in the authentication request (claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al. and Choi et al. so that the identity authentication request that carries a first network address is received, as taught by Mumford et al.  The modification would have allowed the system to extend authentication to a third party application (see Mumford et al., col. 2, lines 41-64). 

Regarding Claim 11, the combined teachings of Roeland et al. and Choi et al. teach The apparatus according to claim 10, and further, the references teach wherein the performing identity authentication on the terminal that accesses the first network via the first network access device comprises: receiving an identity authentication request that carries a first network address and that is sent by the first network access device (Choi et al. teaches that proxy server is connected to LTE base station (FIG. 5); Roeland et al. teaches that the eNB transmits the attach request (FIG. 10)), wherein the first network address is a network address allocated by the first network access device to the terminal ; and performing identity authentication on the terminal based on the first network address, to obtain an identity authentication result of the terminal (Choi et al. teaches proxy server performing authentication (par 2, page 10 of the translation)).  
Although teaching that the proxy server receives the authentication request via the network node, the references do not explicitly teach receiving an identity authentication request that carries a first network address and that is sent by the first network access device, wherein the first network address is a network address allocated by the first network access device to the terminal; and performing identity authentication on the terminal based on the first network address, to obtain an identity authentication result of the terminal.  Mumford et al. teaches such limitations. 
	Mumford et al. is directed to use of AKA methods and procedures for authentication of subscribers without access to SIM credentials.  More specifically, Mumford et al. teaches receiving an identity authentication request that carries a first network address and that is sent by the first network access device (Mumford et al. teaches that the application is being authenticated based upon a variant of a username portion of a Network address identifier include in the authentication request (claim 1)), wherein the first network address is a network address allocated by the first network access device to the terminal (Mumford et al. teaches that the application is being authenticated based upon a variant of a username portion of a Network address identifier include in the authentication request (claim 1), indicating that the network address is allocated to the terminal); and performing identity authentication on the terminal based on the first network address, to obtain an identity authentication result of the terminal (Mumford et al. teaches that the authentication is based upon a variant of a username portion of a network address identifier included in the authentication request (claim 1).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al. and Choi et al. so that the identity authentication request that carries a first network address is received, as taught by Mumford et al.  The modification would have allowed the system to extend authentication to a third party application (see Mumford et al., col. 2, lines 41-64).  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roeland et al. (U.S. Patent Application Publication No. 2015/0312383), Choi et al. (WO 2018/004114), Mumford et al. (U.S. Patent No. 10,430,607), and further in view of Seligstein et al. (U.S. Patent Application Publication No. 2013/0185354).

Regarding Claim 3, the combined teachings of Roeland et al. and Choi et al. teach The method according to claim 1, and further, the references teach wherein the performing an the admission check on the terminal that accesses the second network via the second 4Application No. 16/983,708Docket No.: 0700.1084 network access device comprises: receiving a first admission check request that carries a physical address of the terminal and that is sent by the second network access device (Roeland et al. teaches that the UE indicates MPTCP in the attach request along with APN (access point name)(par [0090]), indicating APN provides UE’s physical address); receiving the login status that is of the physical address and that is sent by the authentication server (Roeland et al. teaches a user context database (UCD) and the message comprises a query for identity of the first node hosting the MPTCP proxy function (par [0013][0065], S502, S514)).  
	However, the references do not explicitly teach sending a login status query request carrying the physical address to an authentication server, so that the authentication server queries a login status of the physical address; receiving the login status that is of the physical address and that is sent by the authentication server; and determining an admission check result of the terminal based on the login status of the physical address.  Seligstein et al. teaches such limitations. 
	Seligstein et al. is directed to social networking data augmented gaming kiosk.  More specifically, Seligstein et al. teaches sending a login status query request carrying the physical address to an authentication server, so that the authentication server queries a login status of the physical address (Seligstein et al. teaches that if the user attempts to access any other external system, the login status of the user in social networking system is checked (par [0025])); receiving the login status that is of the physical address and that is sent by the authentication server (Seligstein et al. teaches that the login status of the user in social networking system is checked (par [0025]), indicating that login status is received); and determining an admission check result of the terminal based on the login status of the physical address (Seligstein et al. teaches that if the login status of the user is determined to be logged in, the user is allowed access to external system (par [0025])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al. and Choi et al. so that the login status query request carrying the physical address is sent to an authentication server, as taught by Seligstein et al.  The modification would have allowed the system to UE to access information from multiple external systems by authenticating into social networking system, thus simplified access procedure (see Seligstein et al., par [0025])).  

Regarding Claim 12, Claim 12 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 3.   Therefore, claim 12 is also rejected for similar reasons set forth in claim 3.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roeland et al. (U.S. Patent Application Publication No. 2015/0312383), Choi et al. (WO 2018/004114), Mumford et al. (U.S. Patent No. 10,430,607), and further in view of Gavagni et al. (WO 2013/171603).

Regarding Claim 5, the combined teachings of Roeland et al. and Choi et al. teach The method according to claim 1, and further, the references teach wherein the performing the admission check on the terminal that accesses the second network via the second network access device comprises: receiving a second admission check request that carries a second network address and that is sent by the second network access device (Choi et al. teaches that proxy server is connected to LTE base station (FIG. 5); Roeland et al. teaches that the eNB transmits the attach request (FIG. 10)), wherein the second network address is a network address allocated by the second network access device to the terminal (Choi et al. teaches that the terminal request authentication (par 8. Page 2 of translation); proxy server receives packet from eNB (FIG. 5), indicates that the network address of the eNB identifies terminal to proxy server, thus allocated to the terminal); and determining an admission check result of the terminal based on the second network address and a preset admission address range (Choi et al. teaches proxy server performing authentication (par 2, page 10 of the translation), thus admission check).  
Although teaching that the proxy server receives the authentication request via the network node, the references do not explicitly teach receiving a second admission check request that carries a second network address and that is sent by the second network access device, wherein the second network address is a network address allocated by the second network access device to the terminal; and determining an admission check result of the terminal based on the second network address and a preset admission address range.  Mumford et al. teaches such limitations. 
 receiving a second admission check request that carries a second network address and that is sent by the second network access device (Mumford et al. teaches that the application is being authenticated based upon a variant of a username portion of a Network address identifier include in the authentication request (claim 1)), wherein the second network address is a network address allocated by the second network access device to the terminal (Mumford et al. teaches that the application is being authenticated based upon a variant of a username portion of a Network address identifier include in the authentication request (claim 1), indicating that the network address is allocated to the terminal); and determining an admission check result of the terminal based on the second network address and a preset admission address range (Mumford et al. teaches that the authentication is based upon a variant of a username portion of a network address identifier included in the authentication request (claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al. and Choi et al. so that the identity authentication request that carries a first network address is received, as taught by Mumford et al.  The modification would have allowed the system to extend authentication to a third party application (see Mumford et al., col. 2, lines 41-64).  
	However, the references do not explicitly teach and determining an admission check result of the terminal based on the second network address and a preset admission address range.  Gavagni et al. teaches such a limitation. 
	Gavagni et al. is directed to mobile device validation.  More specifically, Gavagni et al. teaches that a determination is made as to whether the address for the device is within a range of addresses, and that if the address of the device is not within a range of addresses for which access is allowed, a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al., Choi et al., and Mumford et al. so that the determining an admission check result of the terminal based on a preset admission address range, as taught by Gavagni et al.  The modification would have allowed the system to add additional levels of security (see Gavagni et al., par [006]).  

Regarding Claim 15, the combined teachings of Roeland et al. and Choi et al. teach The apparatus according to claim 10, and further, the references teach wherein the apparatus is further caused to: receive a second admission check request that carries a second network address and that is sent by the second network access device (Choi et al. teaches that proxy server is connected to LTE base station (FIG. 5); Roeland et al. teaches that the eNB transmits the attach request (FIG. 10)), wherein the second network address is allocated by the second network access device to the terminal (Choi et al. teaches that the terminal request authentication (par 8. Page 2 of translation); proxy server receives packet from eNB (FIG. 5), indicates that the network address of the eNB identifies terminal to proxy server, thus allocated to the terminal); and determine an admission check result of the terminal based on the second network address and a preset admission address range (Choi et al. teaches proxy server performing authentication (par 2, page 10 of the translation), thus admission check).
Although teaching that the proxy server receives the authentication request via the network node, the references do not explicitly teach receive a second admission check request that carries a second network address and that is sent by the second network access device; and determine an admission check result of the terminal based on the second network address and a preset admission address range.  Mumford et al. teaches such limitations. 
receive a second admission check request that carries a second network address and that is sent by the second network access device (Mumford et al. teaches that the application is being authenticated based upon a variant of a username portion of a Network address identifier include in the authentication request (claim 1)); and determine an admission check result of the terminal based on the second network address and a preset admission address range (Mumford et al. teaches that the authentication is based upon a variant of a username portion of a network address identifier included in the authentication request (claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al. and Choi et al. so that the identity authentication request that carries a first network address is received, as taught by Mumford et al.  The modification would have allowed the system to extend authentication to a third party application (see Mumford et al., col. 2, lines 41-64). 
However, the references do not explicitly teach and determine an admission check result of the terminal based on the second network address and a preset admission address range.  Gavagni et al. teaches such a limitation. 
	Gavagni et al. is directed to mobile device validation.  More specifically, Gavagni et al. teaches that a determination is made as to whether the address for the device is within a range of addresses, and that if the address of the device is not within a range of addresses for which access is allowed, a determination is made as to whether the password is a pass code that allows access to the device (par [074]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al., Choi et al., and Mumford et .  

Claims 6, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roeland et al. (U.S. Patent Application Publication No. 2015/0312383), Choi et al. (WO 2018/004114), and further in view of Min et al. (WO 2015/199340).

Regarding Claim 6, the combined teachings of Roeland et al. and Choi et al. teach The method according to claim 1, and further, the references teach wherein the establishing the first path between the terminal and the service server via the first network, and establishing the second path between the terminal and the service server via the second network comprises: 5Application No. 16/983,708Docket No.: 0700.1084receiving a network address of the service server that is sent by the terminal (Roeland et al. teaches that the MPTCP proxy will only need to inspect the target IP address of the packets to determine if traffic is MPTCP traffic (par [0063]); UE indicates “MPTCP” in the attach request together with the APN (par [0090])); and establishing the first path between the terminal and the service server via the first network, and establishing the second path between the terminal and the service server via the second network (Choi et al. teaches that the two connections are established (FIGS 3, 10)).  
	However, the references do not explicitly teach determining a stored service whitelist comprises the network address of the service server.  Min et al. teaches such a limitation. 
	Min et al. is directed to network device and terminal for multipath communication. Operation method thereof, and program implementing operation method.  More specifically, Min et al. teaches determining whether the first application is an application included in the whitelist based on an 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al. and Jeon et al. so that determining stored service whitelist comprises the network address of the service server, as taught by Min et al.  The modification would have allowed the system to enable UE to determine a transmission path for each application (see Min et al., par 3, page 11). 

Regarding Claim 9, Roeland et al. teaches A method (Roeland et al. teaches a method of handling Multipath transmission control protocol signaling in a communications network (par [0010])), applied to a terminal, wherein the method comprises: after a first network is accessed via a first network access device, performing identity authentication by using a proxy device (Roeland et al. teaches that steps S401 to S411 show attachment to the 3GPP radio access network (par [0055]; FIG. 4); the UE has a PDN connection with the PGW via the 3GPP access network (par [0091], S1014); the UE indicates “MPTCP” in the attach request and that together with the APN, the network could ensure that two PDN connections on different accesses end up at the same PGW (par [0090]), indicating performing identity authentication of the requesting UE), wherein the first network implements communication by using a base station (Roeland et al. teaches that the UE sends an attach request to the eNB (par [0091]; S001 of FIG. 10; FIG. 3)); after a second network is accessed via a second network access device, performing an admission check by using the proxy device (Roeland et al. teaches that step S412 typically includes multiple steps such as authentication (par [0055]; FIGS. 4, 10)); after both the identity authentication and the admission check succeed; establishing a first path to a service server via the first network, and establishing a second path to the service server via the second network ((Roeland et al. teaches that the UE has a PDN connection with the PGW via the 3GPP access network (par [0091]; S1014); UE also ; and performing data transmission with the service server by using the first 6Application No. 16/983,708Docket No.: 0700.1084 path and the second path (Roeland et al. teaches that the MPTCP data is sent over two access networks, and routed via one MPTCP proxy function (par [0020])).  
Although teaching that the attach request of the UE is ensured that two PDN connections on different accesses end up at the same PGW as noted above, Roeland et al. does not explicitly teach after a first network is accessed via a first network access device, performing identity authentication by using a proxy device.  Choi et al. teaches such a limitation. 
	Choi et al. is directed to proxy authentication system and authentication method for providing proxy service.  More specifically, Choi et al. teaches that the proxy-server and the UE generate and share the same Proxy authentication key using the initial setting information that receives the same pre-authentication after the strong pre-authentication with the Proxy-Manager (par 1, page 9).  In addition, Choi et al. teaches that the proxy server confirms whether the proxy authentication key is the same as the proxy authentication key itself (par 2, page 10).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al. so that the proxy device performs identity authentication on a terminal, as taught by Choi et al.  The modification would have allowed the system to provide proxy service and authentication without degrading performance even when used in a network having a large number of subscribers (see Jeon et al., par 3, page 3). 
	The combined teachings of Roeland et al. and Jeon et al. do not explicitly teach wherein a service whitelist or a service blacklist is obtained from the proxy device.  Min et al. teaches such a limitation. 
	Min et al. is directed to network device and terminal for multipath communication. Operation method thereof, and program implementing operation method.  More specifically, Min et al. teaches that a gateway is a proxy server that supports transmission and reception of data through MPTCP when 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al. and Choi et al. so that the terminal obtains a service whitelist or a service blacklist from the proxy device, as taught by Min et al.  The modification would have allowed the system to enable UE to determine a transmission path for each application (see Min et al., par 3, page 11). 

Regarding Claim 16, Claim 16 is directed to an apparatus claim and it does not teach or further define over the limitations recited in claim 6.   Therefore, claim 16 is also rejected for similar reasons set forth in claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roeland et al. (U.S. Patent Application Publication No. 2015/0312383), Choi et al. (WO 2018/004114), and further in view of Mishra et al. (U.S. Patent Application Publication No. 2015/0040221).

Regarding Claim 7, the combined teachings of Roeland et al. and Choi et al. teach The method according to claim 1, and further, the references teach wherein the establishing the first path between the terminal and the service server via the first network, and establishing the second path between the terminal and the service server via the second network comprises: receiving a network address of the service server that is sent by the terminal (Roeland et al. teaches that the MPTCP proxy will only ; and establishing the first path between the terminal and the service server via the first network, and establishing the second path between the terminal and the service server via the second network (Choi et al. teaches that the two connections are established (FIGS 3, 10)).  
However, the references do not explicitly teach and determining a stored service blacklist does not comprise the network address of the service server. Mishra et al. teaches such a limitation. 
	Mishra et al. is directed to server with mechanism for changing treatment of client connections determined to be related to attacks.  More specifically, Mishra et al. teaches that a server determines that a particular connection poses a problem and its impact on the server needs to be mitigated (par [0037]).  Furthermore, Mishra et al. teaches that such determination is based on attributes of the client device, e.g., its IP address is blacklisted (par [0037]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Roeland et al. and Choi et al. so that determining stored service blacklist does not comprise the network address of the service server, as taught by Mishra et al.  The modification would have allowed the system to mitigate impact (see Mishra et al., par [0037]). 

Regarding Claims 17, Claims 17 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 7.   Therefore, claims 17 are also rejected for similar reasons set forth in claims 7.

Allowable Subject Matter
Claims 4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/REBECCA E SONG/Primary Examiner, Art Unit 2414